liver in the company's study warranted reporting to the FDA

because it represented a significant risk to the public and that

failure to disclose the risks would be tantamount to fraud.

     However, the plaintiff's own emails to Kadmon's management

about the tesevatinib animal study show that the plaintiff did

not have a reasonable belief that failure to disclose the

results would pose a risk to the public health sufficient to

merit an amendment or safety report.4      In an email sent on

September 27, 2017, the plaintiff wrote:

          [W]e         have   noted


                       so  again,  you can  consider
          updating the IB [Investigator's Brochure]
          and ICF [Informed Consent Form] with this
          new data in the next scheduled     update.

                                        thus can wait
          for the inclusion in these documents at the
          next scheduled update.

           •   •   •




          Please note that the final call as to the
          use  of this    new  nonclinical safety and
          pharmacodynamics    data   with  regard  to
          clinical/regulatory document updates is of
          course up to you, so just let me know if I
          can assist in any way.


4    When presented with a motion to dismiss, the Court may consider
documents that are referenced in the complaint on which the plaintiff
relied in bringing suit. See Chambers, 282 F.3d at 153. In IT 94 and
100 of the Amended Complaint, the plaintiff relies on two emails,
which the defendants have submitted as exhibits B and C to the Kennedy
Declaration. Because the plaintiff relied on these emails in the
Amended Complaint, the Court may consider the emails in deciding this
motion.


                                      21
Kennedy Decl. Ex. B. (emphasis added).          The plaintiff's emails

counter his allegation that the company was required to report

the tesevatinib study results in order to avoid creating a

danger to the public health.        Instead of voicing such concern,

the plaintiff stated plainly that the results of the study did

not need to be disclosed to the FDA until the next scheduled

update.

      In another internal Kadmon email sent on September 27,

2017, the plaintiff restated his position that the findings from

the tesevatinib study created no new safety concerns, and that

the tesevatinib results did not need to be disclosed until the

next scheduled update.      He wrote:

            With regard to safety questions, I don't
            think the study adds any new safety concern
            that is not already mentioned. Depending on
            the deadline for the regular IB update, we
            will incorporate the new data if the final
            report is ready in time.
                            , it is for John or others
            to decide . . . whether someone outside
            Kadmon needs to be informed
                                                .

Kennedy Decl. Ex. C. (emphasis added).5

      The plaintiff's opining that the information could be

incorporated into regularly scheduled updates that were due

months after the plaintiff received the results of the study

shows that the plaintiff had no reasonable belief that the drug

5 While not part of the documents that can be considered on a motion to
dismiss, the defendants advised that the FDA was informed of the results of
the animal study in March and April, 2018. See Defs.' Mot. Exs. D, E.



                                     22
